Taylor, J.
In a personal injury action plaintiff appeals from a judgment off the Supreme Court at Trial Term entered upon a jury verdict in favor of defendant and from the denial of his motion to set aside the verdict. The uncontroverted facts were that at about 12:10 p.m. on February 11, 1962 plaintiff brought his automobile to a stop at the intersection of Eagle and State Streets in the City of Albany in obedience to a traffic control signal and that while awaiting a change of the light it was struck -in the rear by defendant’s skidding automobile. Defendant’s testimony was that when his vehicle was about 12 car lengths west of the intersection and then proceeding at from 20 to 25 miles an hour he observed the legend of the traffic control signal change to red at which time plaintiff’s vehicle was “just stopping”; that the surface of State Street, upon whieh he was proceeding, was icy and wet and that he had had difficulty in stopping his automobile at three preceding intersections also controlled by a like signaling device. Upon strikingly similar facts we have held that a verdict in favor of a defendant was against the weight of the credible evidence (see Useforge v. Buddie, 23 A D 2d 706). There was uncontradicted medical evidence that the injuries claimed were causally related to the aeeident. Judgment and order reversed, on the law and the facts, and a new trial ordered, with costs to appellant to abide the event.
Gibson, P. J., Herlihy, Reynolds- and Aulisi, JJ., concur.